Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Travis V. Howell on July 19, 2022.
The application has been amended as follows
In claim 1, lines 11-22 have been replaced with the following text (please note: that the primary change is indenting in lines 13-20 with respect to the remaining lines, as well as the addition of a “:” on line 12 and a “;” on line 22):
wherein the first light emitter and the second light emitter each include:
a first semiconductor layer,
a second semiconductor layer having a conductivity type different from a conductivity type of the first semiconductor layer,
and a light emitting layer provided between the first semiconductor layer and the second semiconductor layer, the first semiconductor layer forms a plurality of columnar sections[[,]];
the plurality of columnar sections of the first light emitter are disposed in the first hole,

Allowable Subject Matter
Claims 1-7 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-7: in claim 1, “the first semiconductor layer forms a plurality of columnar sections.”
JP2019040982A, JP2019054127A, and JP2019149503A each teach light emitters with columns comprised of a first emitter, a second emitter having a different conductivity from the first layer, and a light emitting layer. However, they fail to teach wherein “the first semiconductor layer forms a plurality of columnar sections.” Moreover, they fail to teach a first and second hole as well as a first and second mirror.
Also, Kashima et al. US 20170358712 teaches a hole and mirror structure (Figs. 1B, 1D, 4B-6) as well as a first 3 and second 8a/9 semiconductor layer having different conductivity; however, Kashima fails to teach wherein “the first semiconductor layer forms a plurality of columnar sections.”
Lastly, Shur et al. US 20170117438, Kikuchi et al. US 2016/0254138, and Kazuhide Kusakabe et al 2001 Jpn. J. Appl. Phys. 40 L192 teach using a columnar structure with semiconductor layers for light emission, but fail to teach, inter alia, wherein “the first semiconductor layer forms a plurality of columnar sections.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875